Title: Thomas Jefferson to William McClure, 16 October 1813
From: Jefferson, Thomas
To: McClure, William


          Sir Monticello Oct. 16. 13.
          I was just going out on my ride the other day when your son called with your letter, which prevented my doing more than sending an order for the barrel of flour.
			 I have with chearfulness supplied your necessities in
			 consideration of getting my spinners & weavers instructed, informing you always that when this was done, you would have to look to
			 other
			 resources: and desirous that you should do this in time I mentioned to
			 you
			 some time ago that when Dolly should be able to go on by herself, we should take her home. we accordingly propose, as the winter is now setting in, that after finishing the piece of cloth now in
			 her loom, that it
			 shall
			 be set up here, & she come home to weave on it here. you
			 will then have to stand on your own legs, as I formerly observed to you. you shall be welcome to continue in the house and tenement,
			 free
			 of rent, and I shall with pleasure do any thing I can towards promoting your business and it’s success, which I am sure if pushed with activity will be a sufficient resource for your
			 maintenance.
			 accept the assurance of my best wishes for your success and of my respect.
          Th:
            Jefferson
        